Per Curiam.
This is defendant’s appeal from the Elizabeth District Court from a judgment entered for the plaintiff by the trial judge, sitting without a jury.
The action was in replevin against Brailove for the possession of four X-ray plates said to belong to the plaintiff and for $500 damages. Possession was awarded to plaintiff but no damages were allowed. The defendant appeals, and his contention is that there was no proof of possession of defendant, or right to possession in plaintiff, or demand upon defendant. But we think that the testimony tended to show defendant’s possession of the X-ray plates, the plaintiff’s right to possession, and plaintiff’s demand for possession. There being such evidence, of course it cannot be said that the judge erred in denying motions to nonsuit and in giving judgment for possession, and this, of course, is so even though it appeared that the testimony upon one or all of these matters of fact was in conflict.
The judgment will be affirmed, with costs.